DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims (filed 1/27/2022). 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
-	in claim 1 line 13, “first” should be --second--;
-	in claim 1 line 13, “second” should be --first--;
-	in claim 5 line 1, “a shape” should be --the shape--;
-	in claim 6 line 1, “a shape” should be --the shape--.;
-	in claim 9 line 3, “inflatable” should be --inflation--;
-	in claim 10 line 3, “inflatable” should be --inflation--;
-	in claim 11 line 2, “inflatable” should be --inflation--;
-	in claim 11 line 2, “from the first seat” (second occurrence) should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (U.S. Patent 10,543,801 B2), previously cited by examiner.
Regarding claim 1, Kwon (Figs. 1-10) discloses a far-side airbag 200 in combination with a first seat 100 of a vehicle, the far-side airbag carried by the first seat 100 and deployable between the first seat 100 and a second seat of the vehicle for protecting a passenger of one of the first and second seats (at least Fig. 3), the far-side airbag comprising: 
a first inflation section 250 deployable in a first direction, the first direction being upwardly inclined and laterally away from the first seat (at least Figs. 2, 3, 5, 6, 8-10); and 
a second inflation section 230 connected to a top of the first inflation section 250 and deployable from the first inflation section 250 in a second direction, the second direction being laterally toward the first seat 100 (at least Figs. 2, 3, 5, 6, 8-10)
wherein the first inflation section 250 overlaps the second inflation section 230 in a vertical direction upon deployment of the far-side airbag 200.  
Regarding claim 2, 4, 8, 9, and 14, Kwon (Figs. 1-10) discloses the far-side airbag 200, 
(claim 2) wherein a length in a transverse direction of the second inflation section 230 is at least not less than a transverse length of the first inflation section 250;
(claim 4) further comprising a shape maintaining tether 300 connecting the first inflation section 250 and the second inflation section 230, a shape of the shape maintaining tether 300 operative to set a tilt angle between the first inflation section 250 and the second inflation section 230 (at least Figs. 1-6);
(claim 8) further comprising a third inflation section 210 connected to the second inflation section 230 and deployable in a reset direction deflected from an inflation direction of the second inflation section 230 (at least Figs. 2, 3, 5, 6, 8-10);
(claim 9) further comprising at least one tether 300 connecting the airbag 200 to the first seat 100 and controlling the first and second directions for deployment of the first 250 and second 230 inflatable sections (Figs. 1-10);
(claim 14) wherein the far-side airbag 200 has a first side opposite a second side in a flat condition and the far-side airbag is folded along a virtual line such that the first and second sides of the second inflation section 230 overlap the first inflation section 250 upon deployment (Figs. 1-10).
Claims 1, 2, 4-7, and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuma et al. (U.S. Patent Application Publication 2021/0031717 A1), previously cited by examiner.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Fuma et al. (Figs. 1-8) discloses a far-side airbag 2, 12a, 12b, 12c in combination with a first seat S of a vehicle, the far-side airbag carried by the first seat and deployable between the first seat and a second seat S of the vehicle for protecting a passenger of one of the first and second seats (at least Fig. 1), the far-side airbag comprising: 
a first inflation section (lower 1/2 of airbag 2; 12b, 12c) deployable in a first direction, the first direction being upwardly inclined and laterally away from the first seat; and  
a second inflation section (upper 1/2 of airbag 2; 12a) connected to a top of the first inflation section and deployable from the first inflation section in a second direction, the second direction being laterally toward the first seat  
wherein the first inflation section overlaps the second inflation section in a vertical direction upon deployment of the far-side airbag.  
Regarding claims 2, 4-7, and 9-14, Fuma et al. (Figs. 1-8) discloses the far-side airbag 2, 
(claim 2) wherein a length in a transverse direction of the second inflation section is at least not less than a transverse length of the first inflation section (Figs. 1-8);
(claim 4) further comprising a shape maintaining tether 4, 6, 7 connecting the first inflation section and the second inflation section, a shape of the shape maintaining tether operative to set a tilt angle between the first inflation section and the second inflation section (at least Fig. 5);
(claim 5) wherein a shape maintain tether 4, 6, 7 comprises a fixing tether 6, a first end 6a of the fixing tether 6 for attachment to the vehicle S, SB, a second end 6b of the fixing tether 6 connecting to the second inflation section (at least Fig. 5);
(claim 6) wherein a shape maintaining tether 4, 6, 7 further comprises a connection tether 4, the connection tether having a first end 4a fixed to the fixing tether 6 (via seat S; at least Fig. 5) and a second end 4b connected to the first inflation section (at least Fig. 5);
(claim 7) wherein the fixing tether 6 is interposed between the first seat S, SB, SBF and a rotation preventing bracket 5 installed at one side of the first seat;
(claim 9) further comprising at least one tether 4, 6, 7 connecting the airbag 2 to the first seat S and controlling the first and second directions for deployment of the first (lower 1/2 of airbag 2; 12b, 12c) and second (upper 1/2 of airbag 2; 12a) inflatable sections (Figs. 1-8);
(claim 10) wherein the at least one tether 4, 6, 7 includes a first tether 6 connecting the seat S to the second inflatable section (upper 1/2 of airbag 2) and a second tether 4 connecting the first inflatable section (lower 1/2 of airbag 2) with the first tether 6 (via inflator 3, seat S; at least Fig. 5);
(claim 11) wherein the first tether 6 extends upwardly and laterally away from the first seat from the first seat to the second inflatable section (upper 1/2 of airbag 2);
(claim 12) wherein the second tether 4 extends upwardly and laterally toward the first seat S from the first inflation section (lower 1/2 of airbag 2) to the first tether 6 (at inflator 3, seat S; at least Fig. 5); 
(claim 13) wherein the far-side airbag 11, 12a, 12b, 12c has a first side opposite a second side in a flat condition and the far-side airbag is folded along a virtual line (between 12a & 12b, between 12a & 12c) such that the first side of the second inflation section 12a comes into contact with the first side of the first inflation section 12b, 12c upon deployment (at least Fig. 7);
(claim 14) wherein the far-side airbag 11, 12a, 12b, 12c has a first side opposite a second side in a flat condition and the far-side airbag is folded along a virtual line (between 12a & 12b, between 12a & 12c) such that the first and second sides of the second inflation section 12a overlap the first inflation section 12b, 12c upon deployment.
Claims 1, 4, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawatase et al. (U.S. Patent 9,016,718 B2).
Regarding claim 1, Fukawatase et al. (Figs. 1-8) discloses a far-side airbag 32 in combination with a first seat 12 of a vehicle, the far-side airbag carried by the first seat 12 and deployable between the first seat and a second seat (at least column 4 lines   15-17) of the vehicle for protecting a passenger P of one of the first and second seats (at least Figs. 1, 5, 8), the far-side airbag comprising: 
a first inflation section 40, 72 deployable in a first direction, the first direction being upwardly inclined and laterally away from the first seat (at least Figs. 1, 5, 8); and  
a second inflation section 38, 82 connected to a top of the first inflation section and deployable from the first inflation section in a second direction, the second direction being laterally toward the first seat (at least Figs. 1, 5, 8) 
wherein the first inflation section 40, 72 overlaps the second inflation section 38, 82 in a vertical direction upon deployment of the far-side airbag 32 (at least Figs. 1, 5, 8).  
Regarding claims 4, 13, and 14, Fukawatase et al. (Figs. 1-8) discloses the far-side airbag 32, 
(claim 4) further comprising a shape maintaining tether 6 connecting the first inflation section 40, 72 and the second inflation section 38, 82, a shape of the shape maintaining tether 6 operative to set a tilt angle between the first inflation section and the second inflation section (at least Figs. 1, 5, 8);
(claim 13) wherein the far-side airbag 32 has a first side opposite a second side in a flat condition and the far-side airbag is folded along a virtual line T3 such that the first side of the second inflation section 38, 82 comes into contact with the first side of the first inflation section 40, 72 upon deployment (at least Figs. 1, 5, 8);
(claim 14) wherein the far-side airbag 32 has a first side opposite a second side in a flat condition and the far-side airbag is folded along a virtual line T3 such that the first and second sides of the second inflation section 38, 82 overlap the first inflation section 40, 72 upon deployment.
Claims 1-3, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sturm et al. (U.S. Patent 11,230,250 B2).
Regarding claim 1, Sturm et al. (Figs. 1-16) discloses a far-side airbag 5 in combination with a first seat 2 of a vehicle, the far-side airbag carried by the first seat and deployable between the first seat and a second seat of the vehicle for protecting a passenger 13 of one of the first and second seats (at least Figs. 14, 16), the far-side airbag comprising: 
a first inflation section 6 deployable in a first direction, the first direction being upwardly inclined and laterally away from the first seat 2 (at least Figs. 2, 8, 13, 14, 16); and  
a second inflation section 8 connected to a top of the first inflation section 6 and deployable from the first inflation section 6 in a second direction, the second direction being laterally toward the first seat 2 (at least Figs. 2, 8, 13, 14, 16)
wherein the first inflation section 6 overlaps the second inflation section 8 in a vertical direction upon deployment of the far-side airbag 5 (at least Figs. 2, 8, 13, 14, 16).  
Regarding claims 2, 3, 9, 13, and 14, Sturm et al. (Figs. 1-16) discloses the far-side airbag 5, 
(claim 2) wherein a length in a transverse direction of the second inflation section 8 is at least not less than a transverse length of the first inflation section 6 (at least Figs. 2, 8, 13, 14, 16);
(claim 3) wherein the first inflation section 6 and the second inflation section 8 are formed through bending a predetermined portion 10 of a fabric having a predetermined size such that predetermined sections of the fabric are overlapped with each other by a predetermined range, and connecting predetermined regions of overlapped sections with each other (via seam 15; at least Fig. 4);
(claim 9) further comprising at least one tether B1a, B2a, B3a, B4a connecting the airbag 5 to the first seat 2 and controlling the first and second directions for deployment of the first 6 and second 8 inflatable sections (Figs. 1-16);
(claim 13) wherein the far-side airbag 5 has a first side opposite a second side in a flat condition and the far-side airbag is folded along a virtual line 10 such that the first side of the second inflation section 8 comes into contact with the first side of the first inflation section 6 upon deployment (Figs. 1-16);
(claim 14) wherein the far-side airbag 5 has a first side opposite a second side in a flat condition and the far-side airbag is folded along a virtual line 10 such that the first and second sides of the second inflation section 8 overlap the first inflation section 6 upon deployment (Figs. 1-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Fuma et al. (U.S. Patent Application Publication 2021/0031717 A1) in view of Richter et al. (U.S. Patent 5,806,881), both previously cited by examiner.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 3, Fuma et al. (Figs. 1-8) discloses the claimed invention except for wherein the first inflation section and the second inflation section are formed through bending a predetermined portion of a fabric having a predetermined size such that predetermined sections of the fabric are overlapped with each other by a predetermined range, and connecting predetermined regions of overlapped sections with each other. But Richter et al. (Figs. 1a, 1b, 3-5) discloses that it is known in the art to provide a side airbag 3, wherein a first inflation section (lower part of 3) and the second inflation section (upper part of 3) are formed through bending a predetermined portion of a fabric 7 having a predetermined size such that predetermined sections of the fabric are overlapped with each other by a predetermined range (6), and connecting predetermined regions of overlapped sections with each other (via 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Fuma et al. according to the teachings of Richter et al., in order to achieve the desirable result of modifying the geometrical shape of the airbag to better restrain and protect an occupant.

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the REMARKS that “the art of record fails to teach or reasonably suggest a far-side airbag having first inflation section that overlaps the second inflation section in a vertical direction upon deployment of the far-side airbag”.
However, examiner respectfully disagrees and notes that the references to Kwon (U.S. Patent 10,543,801 B2) and Fuma et al. (U.S. Patent Application Publication 2021/0031717 A1) are still readable on at least amended claim 1. See rejections above. Examiner notes that the references to Fukawatase et al. (U.S. Patent 9,016,718 B2) and Sturm et al. (U.S. Patent 11,230,250 B2) are also readable on at least amended claim 1. See rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614